2/11/2021      Case: 1:20-cv-06316      Document
                           H.R.1593 - 110th            #: 49-21Second
                                            Congress (2007-2008): Filed: 03/05/21
                                                                       Chance          Page
                                                                              Act of 2007      1 of 3 PageID
                                                                                          | Congress.gov | Library of #:1026
                                                                                                                      Congress




H.R.1593 - Second Chance Act of 2007
110th Congress (2007-2008)
                                                                                          EXHIBIT 17
Sponsor:                    Rep. Davis, Danny K. [D-IL-7] (Introduced 03/20/2007)
Committees:                 House - Judiciary | Senate - Judiciary
Committee Reports:          H. Rept. 110-140
Latest Action:              04/09/2008 Became Public Law No: 110-199. (TXT | PDF) (All Actions)
Roll Call Votes:            There has been 1 roll call vote
Tracker: Introduced            Passed House       Passed Senate       To President Became Law



Summary(4)        Text(6)    Actions(26)    Titles(11)   Amendments(0)   Cosponsors(92)    Committees(2)    Related Bills(2)


There are 4 summaries for H.R.1593. Public Law (04/09/2008)

Bill summaries are authored by CRS.


Shown Here:
Public Law No: 110-199 (04/09/2008)
(This measure has not been amended since it was passed by the House on November 11, 2007. The summary of that version is
repeated here, with changes reflecting enrollment corrections.)
Second Chance Act of 2007: Community Safety Through Recidivism Prevention or the Second Chance Act of 2007 - (Sec. 5) Requires the
Attorney General, not later than January 31 of each year, to submit all reports required by this Act during the preceding year to the Judiciary
Committees of Congress.
Title I: Amendments Related To The Omnibus Crime Control And Safe Streets Act of 1968 - Subtitle A: Improvements to Existing
Programs - (Sec. 101) Amends the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize, rewrite, and expand provisions for
adult and juvenile offender state and local reentry demonstration projects to provide expanded services to offenders and their families for
reentry into society.
Sets forth provisions relating to grant applications, requirements for grants, priorities in awarding grants, and reentry plan performance
measurements. Requires grant recipients to: (1) develop comprehensive strategic reentry plans containing measurable annual and five-
year performance outcomes; and (2) establish or empower reentry task forces to promote lower recidivism. Limits the federal share of a
grant to 50% of the project funded under such grant.
Authorizes the Attorney General to provide for the establishment of a National Adult and Juvenile Offender Reentry Resource Center to
collect data and assist grantees in carrying out offender reentry programs.
Authorizes appropriations for FY2009-FY2010. Limits funding for technical assistance and training to not more than 3% or less than 2% of
available funds. Requires the Attorney General to ensure that grants are distributed equitably among the geographical regions and between
urban and rural populations, including Indian tribes.
(Sec. 102) Requires states receiving funds under the Residential Substance Abuse Treatment program to provide aftercare services,
including case management services and other support services. Requires the Attorney General to conduct a study on the use and
effectiveness of funds used for aftercare services.
(Sec. 103) Revises the definition of "violent offender" for purposes of the drug court grant program to include an offender who has been
convicted of an offense punishable by a prison term of more than one year. Requires grantees to adopt such revised definition within three
years after the enactment of this Act. Requires the Secretary of Health and Human Services to revise regulations to incorporate the revised
definition.
(Sec. 104) Authorizes the use of violent offender truth-in-sentencing grant funds under the Violent Crime Control and Law Enforcement Act
of 1994 for offender reentry demonstration projects.
Subtitle B: New and Innovative Programs To Improve Offender Reentry Services - (Sec. 111) Authorizes the Attorney General to
award grants up to $500,000 to establish state, local, and tribal reentry courts to monitor offenders and provide them with access to
comprehensive reentry services and programs, including programs for drug and alcohol testing and assessment for treatment. Requires
grantees to report annually to the Attorney General on the activities of reentry courts.
(Sec. 112) Authorizes the Attorney General to make grants to state, tribal, and local prosecutors for drug treatment programs that are
alternatives to imprisonment.


https://www.congress.gov/bill/110th-congress/house-bill/1593                                                                                 1/3
2/11/2021      Case: 1:20-cv-06316      Document
                           H.R.1593 - 110th            #: 49-21Second
                                            Congress (2007-2008): Filed: 03/05/21
                                                                       Chance          Page
                                                                              Act of 2007      2 of 3 PageID
                                                                                          | Congress.gov | Library of #:1027
                                                                                                                      Congress
(Sec. 113) Authorizes the Attorney General to make grants for family substance abuse treatment alternatives to incarceration for nonviolent
parent drug offenders and for prison-based family treatment programs for incarcerated parents of minor children.
(Sec. 114) Authorizes the Attorney General to carry out a grant program to evaluate methods to improve academic and vocational
education for offenders in prison, jails, and juvenile facilities.
(Sec. 115) Directs the Attorney General to make grants for providing technology career training to prisoners.
                                                                                                                       EXHIBIT 17
Authorizes appropriations for FY2009-FY2010.
Title II: Enhanced Drug Treatment And Mentoring Grant Programs - Subtitle A: Drug Treatment - (Sec. 201) Authorizes the Attorney
General to make grants to: (1) improve drug treatment for federal inmates; and (2) reduce the use of alcohol and other drugs by long-term
substance abusers while incarcerated or during periods of parole or court supervision. Requires the Attorney General to submit to
Congress: (1) an interim report by September 30, 2009, on the best practices for substance abuse treatment in prisons and treatment of
long-term substance abusers; and (2) a final report by September 30, 2010, on funded programs.
Authorizes appropriations for FY2009-FY2010.
Subtitle B: Mentoring - (Sec. 211) Requires the Attorney General to make grants to nonprofit organizations for providing mentoring and
other transitional services for reintegrating offenders into the community.
(Sec. 212) Authorizes the Secretary of Labor to make grants to nonprofit organizations to provide mentoring, job training and placement
services, and other services to assist certain non-violent offenders in obtaining and retaining employment.
Authorizes appropriations for FY2009-FY2010.
(Sec. 213) Requires the Director of the Bureau of Prisons to: (1) adopt and implement a policy allowing the continuation of mentoring
services to offenders after their release from prison; and (2) report to Congress by September 30, 2009, on the implementation of such
policy.
(Sec. 214) Requires the Director to discontinue the Standardized Chapel Library project or any other project that limits prisoner access to
reading and other educational material.
Subtitle C: Administration of Justice Reforms - Chapter 1: Improving Federal Offender Reentry - (Sec. 231) Requires the Attorney
General, in coordination with the Director of the Bureau of Prisons, to establish a federal prisoner reentry initiative to prepare prisoners for
release and successful reintegration into the community.
Requires the Director to assist prisoners in obtaining identification documents (e.g., birth certificates and social security cards) prior to
release from prison.
Directs the Attorney General to modify the policies and procedures of the Department of Justice (DOJ) for transition of offenders into the
community.
Expands the duties of the Director to include reentry planning procedures to provide federal prisoners with information on health and
nutrition, employment, literacy and education, and other matters to assist in reentry into the community. Requires the Director to report to
the Judiciary Committees of Congress annually on: (1) the progress of the Bureau of Prisons in responding to the reentry needs and
deficits of inmates; and (2) recidivism reduction. Requires the adoption of performance measures and goals for reentry and recidivism
reduction programs of the Bureau of Prisons.
Requires the Attorney General to: (1) take steps to educate employers on initiatives for hiring former federal, state, or local prisoners; and
(2) conduct a pilot program for removing nonviolent elderly offenders (not less than age 65) from prison and placing them on home
detention.
Requires the Bureau of Prisons to ensure prisoners in community confinement facilities continued access to medical care.
Authorizes the Director of the Administrative Office of the U.S. Courts, in consultation with the Attorney General, to establish the Federal
Remote Satellite Tracking and Reentry Training (ReStart) program to promote the effective reentry into the community of high risk
individuals (i.e., individuals who violated terms of release or are at a high risk of recidivism). Authorizes appropriations for FY2009-FY2010.
(Sec. 232) Requires the Attorney General to report to Congress on DOJ practices and policies for the use of physical restraints on pregnant
female prisoners.
Chapter 2: Reentry Research - (Sec. 241) Authorizes the National Institute of Justice and the Bureau of Justice Standards to conduct
research on juvenile and adult offender reentry.
(Sec. 242) Authorizes the Attorney General to award grants to study parole and post-supervision revocation data and community safety
issues.
(Sec. 243) Authorizes the Attorney General to collect data and develop best practices for coordinating the efforts of state correctional
departments and child protection agencies to ensure the safety and support of children of incarcerated parents and the support of
relationships between incarcerated parents and their children. Expresses the sense of Congress that states and other entities should use
the best practices developed by the Attorney General to protect children of incarcerated parents.
(Sec. 244) Authorizes the Attorney General to make grants to public and private research entities to evaluate the effectiveness of depot
naltrexone for the treatment of heroin addiction.
(Sec. 245) Authorizes appropriations for FY2009-FY2010.
Chapter 3: Correctional Reforms to Existing Law - (Sec. 251) Amends federal criminal code prerelease provisions to expand the
authority of the Director of the Bureau of Prisons to place prisoners in a community corrections facility. Requires the Director to report to the


https://www.congress.gov/bill/110th-congress/house-bill/1593                                                                                    2/3
2/11/2021      Case: 1:20-cv-06316      Document
                           H.R.1593 - 110th            #: 49-21Second
                                            Congress (2007-2008): Filed: 03/05/21
                                                                       Chance          Page
                                                                              Act of 2007      3 of 3 PageID
                                                                                          | Congress.gov | Library of #:1028
                                                                                                                      Congress
Judiciary Committees of Congress on the use of community corrections facilities and issue regulations on placement of offenders in such
facilities.
Prohibits courts from entering orders requiring that a sentence of imprisonment be served in a community corrections facility.
(Sec. 252) Redefines "residential substance abuse treatment" for offenders to allow: (1) an extended treatment period; and (2) the use of
pharmocotherapies.
(Sec. 253) Expands the authority of the Director of the Administrative Office of the U.S. Courts to contract for reentry services for offenders.
Chapter 4: Miscellaneous Provisions - (Sec. 261) Amends the Prison Rape Elimination Act of 2003 to extend the date for the report of
the National Prison Rape Elimination Commission on the impacts of prison rape, thus extending the Commission's termination date.


                                        EXHIBIT 17




https://www.congress.gov/bill/110th-congress/house-bill/1593                                                                                  3/3
